DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 19. A non-transitory computer-readable medium storing instructions that, when executed, cause a processing unit to: establish a connection with a microprocessor of a microelectromechanical systems (MEMS) device; transmit a signal to the microprocessor, the signal activating a pump, a first thermal mass flow meter, and a second thermal mass flow meter incorporated onto the MEMS device, thereby: generating a flow of a reference sample, having a known concentration of a component, toward the first thermal flow meter and a flow of a target 21 C00015792.USU2 sample, having an unknown concentration of the component, toward the second thermal flow meter, wherein the flow of the reference sample and the flow of the target sample are physically separated, and the volumetric flow rate of the reference sample is essentially identical to the volumetric flow rate of the target sample; and measuring a thermal conductivity of the reference sample and a thermal conductivity of the target sample utilizing the first and second thermal mass flow meters, respectively; wherein the instructions, when executed, cause the processing unit to receive the thermal conductivity of the reference sample and the thermal conductivity of the target sample through the connection established with the microprocessor, and to calculate a concentration of the component in the target sample based on an integrated analysis of the thermal conductivity of the reference sample and the thermal conductivity of the target sample.  
20. The non-transitory computer-readable medium of claim 19, wherein the instructions, when executed, cause the processing unit to instruct a display to display the concentration of the component.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record (WO2011138774A1 – Grinstein et al.; cited by Applicant), while teaching a thermal mass flow meter with two channels fails to teach the reference and target samples are pumped at the same volume flow rates. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY B. SHAH
Primary Examiner
Art Unit 3791



/JAY B SHAH/Primary Examiner, Art Unit 3791